97 S.E.2d 101 (1957)
245 N.C. 693
J. W. EDWARDS, J. H. Edwards and Planters National Bank & Trust Company, Rocky Mount, N. C., Guardian of Cadmus Edwards,
v.
William Frederick BATTS, William E. Pully, Jr., Young A. Pully and his wife, Marshall S. Pully, William E. Pully, Jr., and Young A. Pully, Executors of the Estate of William E. Pully, Sr., and W. M. Spears, Trustee for the City Industrial Bank of Rocky Mount, and City Industrial Bank of Rocky Mount.
No. 233.
Supreme Court of North Carolina.
March 27, 1957.
*104 William W. Jones, Suffolk, Va., and Philips & Philips, Tarboro, for plaintiffsappellants.
Thorp & Thorp, Rocky Mount, for defendant William Frederick Batts, appellee.
Spruill & Spruill and John M. King, Rocky Mount, for other defendants-appellees.
BOBBITT, Justice.
Decision must be based on the relevant facts alleged by plaintiffs. Pressly v. Walker, 238 N.C. 732, 78 S.E.2d 920. Plaintiffs' conclusions of law are not admitted by the demurrers. McKinney v. City of High Point, 237 N.C. 66, 74 S.E.2d 440.
A deed to husband and wife, nothing else appearing, vests the title in them as tenants by entirety. Byrd v. Patterson, 229 N.C. 156, 48 S.E.2d 45, and cases cited. Upon the death of husband or wife, the survivor becomes the sole owner by virtue of the deed creating the tenancy by entirety. Woolard v. Smith, 244 N.C. 489, 493, 94 S.E.2d 466, and cases cited.
Clear analysis requires that we keep in mind that plaintiffs' claim of ownership is based on their status as heirs at law of Adelia Edwards Batts, not as heirs at law of Mrs. Lena P. Edwards. Plaintiffs do not attack the deed made by Mrs. Lena P. Edwards nor do they seek to reform it. On the contrary, they base their claim of ownership on the deed. Their position is that the deed is effective as a conveyance to Adelia Edwards Batts, but not as to William Frederick Batts.
Plaintiffs' allegations that Mrs. Lena P. Edwards planned and effected a "partition" of her lands in the nature of "a Family Division" are erroneous conclusions of law. The facts alleged disclose that Mrs. Edwards was the sole owner and that the entire transaction was her voluntary act. She could divide her lands and convey all or separate parcels thereof as she saw fit.
Partition presupposes co-ownership by two or more persons. 40 Am.Jur., Partition, sec. 2; 68 C.J.S., Partition, § 1. Whether effected by partition proceeding or by an exchange of deeds, the sole purpose and effect is to sever the unity of possession and to fix the physicial boundaries of the several parts of the common property to be held in severalty by the respective tenants. Partition creates no new estate and conveys no title. McLamb v. Weaver, 244 N.C. 432, 436, 94 S.E.2d 331, and cases cited. The principles underlying decision in such cases as McLamb v. Weaver, supra, Wood v. Wilder, 222 N.C. 622, 24 S.E.2d 474, and Sprinkle v. Spainhour, 149 N.C. 223, 62 S.E. 910, 25 L.R.A.,N.S., 167, have no application here.
Plaintiffs' allegation that the four deeds constituted "advancements" is irrelevant. This action does not relate to property owned by Mrs. Edwards at the time of her death. When she died, according to plaintiffs' allegation, she owned no property. Advancements affect the child's right to share by inheritance or by distribution in the real estate and personal property owned by the parent at the time of death. Atkinson v. Bennett, 242 N.C. 456, 88 S.E.2d 76.
Ignoring the fact that, by the terms of said deed, both Adelia Edwards Batts and husband, William Frederick Batts, were obligated to pay the stipulated amount to Mrs. Lena P. Edwards each year during her lifetime, we consider plaintiffs' allegation that there was no consideration for the deed "except the right of each of her children to his or her share in the division of *105 said lands." Plaintiffs contend that Adelia Edwards Batts, individually, was entitled to the deed; and that, in the absence of compliance with G.S. § 52-12, the deed was void as to her husband, William Frederick Batts. The facts alleged disclose that this contention is without merit.
Prior to the execution and delivery of said deed, Adelia Edwards Batts owned no interest or estate in her mother's land, only the possibility of inheritance if perchance her mother died intestate and then owned the land. Mrs. Lena P. Edwards, as owner, could convey the land (or devise it) as she saw fit. She could have conveyed it to William Frederick Batts, individually, if she had wished to do so. A child has no legal right to determine the disposition a parent shall make, by deed or by will, of the parent's property.
Adelia Edwards Batts, individually, was not legally entitled to the deed. The relationship of parent and child, although a good and sufficient consideration to support an executed deed, did not entitle her to compel or direct a conveyance of her mother's lands. 12 Am.Jur., Contracts, sec. 78; 17 C.J.S., Contracts, § 91; Exum v. Lynch, 188 N.C. 392, 396, 125 S.E. 15. It was for Mrs. Edwards, the sole owner, to determine whether and to whom she would convey her property. She made her decisions of her own free will; and her decisions control, whatever the reasons she considered a sufficient basis therefor. There was no conveyance by Adelia Edwards Batts to her husband, William Frederick Batts, direct or indirect. Hence, G.S. § 52-12 has no application.
Accepting plaintiffs' allegations, the said deed was a deed of gift from Mrs. Lena P. Edwards to Adelia Edwards Batts and husband, William Frederick Batts. A deed of gift, duly signed and delivered, is an executed contract. If recorded within the time prescribed by G.S. § 47-26, it is valid, as between the parties and their heirs, without consideration, good or valuable. 16 Am.Jur., Deeds, § 57; 26 C.J.S., Deeds, § 16; Howard v. Turner, 125 N.C. 107, 34 S.E. 229; Little v. Little, 205 N.C. 1, 169 S.E. 799.
Examination of decisions cited by plaintiffs disclose that different factual situations, calling for the application of different principles of law, were involved.
Upon the facts alleged, Adelia Edwards Batts and husband, William Frederick Batts, by virtue of said deed, acquired title to the land in controversy, as tenants by entirety; and upon the death of Adelia Edwards Batts, intestate, William Frederick Batts, as surviving tenant, became sole owner thereof.
Affirmed.